DETAILED ACTION

Claims 1-13 and 15 are presented for examination. Claim 14 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 04/26/2022 and 12/23/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 26 of copending Application No. 17/255,455 in view of Negi et al. (Negi), U.S. Publication No. 2018/0211023. 

Copending Application:
Instant Application:
Rationale:
1. An online service providing system that provides a mechanism capable of allowing a portable device to safely use an online service provided by a service provider via an intermediate service provided by another party different from the service provider, the online service providing system comprising: a service providing server configured to provide a registered user with the online service through the Internet; an 
intermediate server configured to provide the user with the intermediate service through the Internet; 
an IC chip provided in a user device which is the portable device possessed by the user; and 
an application program that is executed by a body processor included in the user device and causes the user device to function as a terminal for utilizing the intermediate service, 
wherein the IC chip includes; a memory that non-transitorily stores at least personal information used for user authentication to confirm validity of a party using the user device, a private key of the user, a public key of the user paired with the private key, and an electronic certificate of the user including the public key, and 

a processor that has at least an authentication function of executing the user authentication by collating information given from the application program with the personal information and an electronic signature function of executing an electronic signature on data given from the application program using the private key; 


wherein the application program causes the user device to function as; 
a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device, and

 a transmission unit configured to create the electronic signature using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication, and 




transmit a login request including the created electronic signature to the intermediate server through the Internet; 

wherein the intermediate server includes a user information storage that stores the electronic certificate of the user as information regarding the user, and 
a control unit configured to check validity of the login request by verifying the electronic signature included in the login request using the electronic certificate of the user in a case where the login request is received from the user device, and 
permit the user device to use the intermediate service and transmits an access request to the service providing server in a case where the login request is confirmed to be valid; and
 wherein the service providing server includes 
an access control unit configured to check the validity of the access request the access request is received from the intermediate server, and permit the intermediate server to use the online service in a case where the access request is confirmed to be valid.

Claim 26:  A non-transitory computer-readable medium storing an application program that is executed by a body processor included in a user device which is a portable device possessed by a user and causes the user device to function as a terminal for utilizing an online service provided through the Internet by a service providing server via an intermediate service provided by an intermediate server different from the service providing server, wherein the user device is provided with an IC chip including a memory that non-transitorily stores at least personal information used for user authentication to confirm validity of a party using the user device, a private key of the user, a public key of the user paired with the private key, and an electronic certificate of the user including the public key, and a processor that has at least an authentication function of executing the user authentication by comparing information given from the application program with the personal information and an electronic signature function of executing an electronic signature on data given from the application program using the private key, the application program causes the user device to function as: a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device, and a transmission unit configured to create the electronic signature using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication, and transmit a login request including the created electronic signature to the intermediate server through the Internet.
Claim 1:  An online service providing system that provides a mechanism capable of safely using an online service provided by a portable device, the online service providing system comprising: a service providing server configured to provide a registered user with the online service through the Internet; 








an IC chip provided in a user device which is the portable device possessed by the user; and 
an application program that is executed by a body processor included in the user device and causes the user device to function as a terminal using the online service,
 wherein the IC chip includes; 
a memory that non-transitorily stores at least personal information used for user authentication to confirm validity of a party using the user device, a private key of the user, a public key of the user paired with the private key, and an electronic certificate of the user including the public key, and
a processor that has at least an authentication function of executing the user authentication by collating information given from the application program with the personal information and an electronic signature function of executing an electronic signature on data given from the application program using the private key, 
wherein the application program causes the user device to function as;
 a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device, and
 a transmission unit configured to execute the electronic signature on a message describing information necessary for a procedure of the online service using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication, and transmit a procedure request including a message with the electronic signature to the service providing server through the Internet, and 























wherein the service providing server includes; 
a user information storage that stores the electronic certificate of the user as information regarding the user, and
 a procedure control unit configured to confirm validity of the procedure request by verifying the message with the electronic signature included in the procedure request using the electronic certificate of the user in a case where the procedure request is received from the user device, and execute the procedure based on information described in the message with the electronic signature included in the procedure request in a case where the procedure request is confirmed to be valid.









Claim 15:  A non-transitory computer-readable medium storing an application program that is executed by a body processor included in a user device which is a portable device possessed by a user and causes the user device to function as a terminal using an online service provided through the Internet by a service providing server, wherein the user device is provided with an IC chip including; a memory that non-transitorily stores at least personal information used for user authentication to confirm validity of a party using the user device, a private key of the user, a public key of the user paired with the private key, and an electronic certificate of the user including the public key, and a processor that has at least an authentication function of executing the user authentication by collating information given from the application program with the personal information and an electronic signature function of executing an electronic signature on data given from the application program using the private key, and wherein the application program causes the user device to function as; a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device, and a transmission unit configured to execute the electronic signature on a message describing information necessary for a procedure of the online service using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication, and transmit a procedure request including a message with the electronic signature to the service providing server through the Internet.

Copending application using intermediate service vs instant application using online service.

The copending application states “comparing information” which is the same as the instant application’s “collating information”.  Collating is comparing and analyzing information collected.

The copending application states “a login request” which is considered as “a procedure request” as mentioned in the instant  application.

The instant application does not mention an intermediate server however, Negi teaches a client computer as an intermediate server between the smartphone and the host server as shown in figure 1.  Also, see paragraphs [0146]-[0152] for discussing how the client computer acts as the intermediate server.  It would have been obvious to include Negi’s teaching for enhancing security online.


This is a provisional nonstatutory double patenting rejection.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al. (US Patent No. 6,038,551) (Hereinafter Barlow) in view of Kim et al. (US Patent Application No. 2017/0317990) (Hereinafter Kim).

As per claim 1,  Barlow discloses a n online service providing system that provides a mechanism capable of safely using an online service provided by a portable device, the online service providing system comprising: 
a service providing server configured to provide a registered user with the online service through the Internet (fig 6, col 5, lines 23-25, the applications might include a banking application, which is organizes the user's finances in conjunction with a particular bank; or an electronic commerce application, which allows the user to shop and purchase products over a public network); and
 IC chip provided in a user device which is the portable device possessed by the user (col 4, line 63,portable, col 5, lines 11-19, a card reader, and a generic smart card owned by the user) ; and 
an application program that is executed by a body processor included in the user device and causes the user device to function as a terminal using the online service (, 
wherein the IC chip includes (fig 3, the IC card might be in the form factor of a PCMCIA card (i.e., PC card) or a floppy diskette, with one or more processing chips configured thereon. Accordingly, as used in this disclosure, the term "IC card" means a portable, low energy, electronic device with processing capabilities and memory) ; 
a memory that non-transitorily stores at least personal information used for user authentication to confirm validity of a party using the user device, a private key of the user, a public key of the user paired with the private key, and an electronic certificate of the user including the public key (fig 3, The IC card stores public and private key pairs (col 8, lines 25-27, The IC card stores public and private key pairs … public key certificates), and
 a processor that has at least an authentication function of executing the user authentication by collating information given from the application program with the personal information (fig 4, The authentication process running on the computer validates the user based upon this confidential code/password) and an electronic signature function of executing an electronic signature (col 5, lines 66-67, The IC card can also assist in encryption, decryption, and authentication)  on data given from the application program using the private key (col 5, lines 64-65, The IC card then digitally signs the digest using the user's private signing key and returns the signed digest),
 wherein the application program causes the user device to function as (fig 6, col 5, lines 23-25, the applications might include a banking application, which is organizes the user's finances in conjunction with a particular bank; or an electronic commerce application, which allows the user to shop and purchase products over a public network);
 a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device (fig 4, The authentication process running on the computer validates the user based upon this confidential code/password, and col 5, lines 66-67, The IC card can also assist in encryption, decryption, and authentication), and 
a transmission unit configured to execute the electronic signature on a message describing information necessary for a procedure of the online service using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication (col 5, lines 64-65, The IC card then digitally signs the digest using the user's private signing key and returns the signed digest to the application interface without exposing the signing key. The IC card can also assist in encryption, decryption, and authentication.), and transmit a procedure request including a message with the electronic signature to the service providing server through the Internet (fig 9, see also, col 14, lines 50-55, In the cash withdrawal operation, the IC card signs a request for cash using a private signing key on the IC card. The request is transferred to the ATM banking application through the API without exposing the signing key), and 
wherein the service providing server includes (fig 6, (col 16, lines 15-34, merchant computer or particular bank);
 a user information storage that stores the electronic certificate of the user 
as information regarding the user (col 16, lines 15-34, mutually authenticated each other through the exchange of certificates … the user and merchant computers will first exchange certificates. These are validated), and 
a procedure control unit configured to confirm validity of the procedure request by verifying the message with the electronic signature included in the procedure request using the electronic certificate of the user in a case where the procedure request is received from the user device (col 16, lines 15-36, the signature on the certificate to verify that it belongs to the certifying authority in this context (step 162). If the certificate is valid, the merchant identifying information can be checked and the public keys used to authenticate the merchant using a challenge response protocol; mutually authenticated each other through the exchange of certificates … the user and merchant computers will first exchange certificates. These are validated), and execute the procedure based on information described in the message with the electronic signature included in the procedure request in a case where the procedure request is confirmed to be valid (col 16, lines 15-34, the user and merchant computers will first exchange certificates. These are validated and the public keys contained therein are used to enable a public key authentication protocol and to securely exchange symmetric key information if required to establish a secure communication). Barlow does not explicitly disclose Portable device (i.e. smart phone), registered user of provider (i.e., For example, registered SIM users can sign up to mobile money services and send or receive money using their mobile devices), well known in the art. For example, Kim discloses Portable device (para 25, smart phone/mobile device), registered user of provider (para 69, SIM may have been registered at the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barlow and Kim. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 2, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Kim discloses wherein the IC chip is inserted into a SIM card slot in a state in which the IC chip is stacked with and attached to a communication SIM card (fig 2, 7, para 4, 94,  sim card).

As per claim 3, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Kim discloses wherein the IC chip is a communication SIM card (fig 2, 7, para 4, 94,  sim card).

As per claim 4, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Barlow discloses the IC chip is a secure element (fig 6, col 14, lines 6-8).

As per claim 5, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Barlow discloses wherein the memory of the IC chip has an area that is inaccessible from the outside (fig 6, col 8, lines 62-65, The IC card thus offers a secure storage and transportation mechanism for the cryptographic resources, and namely, the private keys), and 
wherein at least the personal information and the private key are stored in the area that is inaccessible from the outside (fig 6, col 8, lines 62-65, The IC card thus offers a secure storage and transportation mechanism for the cryptographic resources, and namely, the private keys).

As per claim 6, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Barlow discloses wherein the processor of the IC chip has a key generation function of generating the private key and the public key (fig 6, col 8, lines 62-65, col 9, line 60, The IC card thus offers a secure storage and transportation mechanism for the cryptographic resources, and namely, the private keys,.. include initialization of the IC card, cryptographic key generation, passcode configuration).

As per claim 7, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Barlow discloses wherein the IC chip has identification information for uniquely identifying the IC chip, and wherein the user device and the service providing server execute communication in which the IC chip is identified with the identification information (col 16, lines 30-35; sends identification information along with the public keys to the certifying authority; claim 11).

As per claim 8, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Barlow discloses, wherein the application program has correspondence information for causing the service providing server to correspond the IC chip with identifies the IC chip used for the communication with the service providing server based on the correspondence information (col 16, lines 29-36,  Upon receipt of the merchant's certificate, If the certificate is valid, the merchant identifying information can be checked and the public keys used to authenticate the merchant).

As per claim 9, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Kim discloses wherein the user device and the service providing server execute communication in which the SIM card is identified by an IMSI of the communication SIM card included in the user device or an IP address corresponding to the IMSI (para 47, IMSI information).

As per claim 10, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Barlow discloses a setup program that is executed by the body processor included in the user device and provides a function of setting up the IC chip (col 5, lines 41-47, These include (1) configuration services which permit a user to initialize and configure the IC card with those resources tailored to the user's preferences, (2) security services which enable access to the cryptographic functionality on the IC card).

As per claim 11, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Barlow discloses wherein the setup program causes the user device to function as: a unit configured to transmit a request for issuing an electronic certificate to a certificate authority (col  14, lines 20-30), and a unit configured to receive the electronic certificate from the certificate authority and store the electronic certificate in the memory of the IC chip).


As per claim 15, claim is rejected for the same reasons and motivation as claim 1, above.

Conclusion



Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493